The action is to recover damages alleged to have been occasioned by the wrongful acts of defendants in conspiring to defraud plaintiff of commissions claimed to have been earned in connection with a policy of group insurance issued by defendant company. Order granting defendants’ motion to dismiss the amended complaint upon the ground that it does not state facts sufficient to constitute a cause of action affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.